(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

PENNEAST PIPELINE CO., LLC v. NEW JERSEY ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

      No. 19–1039. Argued April 28, 2021—Decided June 29, 2021
Congress passed the Natural Gas Act in 1938 to regulate the transpor-
  tation and sale of natural gas in interstate commerce. To build an in-
  terstate pipeline, a natural gas company must obtain from the Federal
  Energy Regulatory Commission a certificate reflecting that such con-
  struction “is or will be required by the present or future public conven-
  ience and necessity.” 15 U. S. C. §717f(e). As originally enacted, the
  NGA did not provide a mechanism for certificate holders to secure
  property rights necessary to build pipelines, often leaving certificate
  holders with only an illusory right to build. Congress remedied this
  defect in 1947 by amending the NGA to authorize certificate holders to
  exercise the federal eminent domain power, thereby ensuring that cer-
  tificates of public convenience and necessity could be given effect. See
  §717f(h).
     FERC granted petitioner PennEast Pipeline Co. a certificate of pub-
  lic convenience and necessity authorizing construction of a 116-mile
  pipeline from Pennsylvania to New Jersey. Several parties, including
  respondent New Jersey, petitioned for review of FERC’s order in the
  D. C. Circuit. The D. C. Circuit has held those proceedings in abeyance
  pending resolution of this case. PennEast filed various complaints in
  Federal District Court in New Jersey seeking to exercise the federal
  eminent domain power under §717f(h) to obtain rights-of-way along
  the pipeline route approved by FERC. As relevant here, PennEast
  sought to condemn parcels of land in which either New Jersey or the
  New Jersey Conservation Foundation asserts a property interest. New
  Jersey moved to dismiss PennEast’s complaints on sovereign immun-
  ity grounds. The District Court denied the motion, and it granted
  PennEast’s requests for a condemnation order and preliminary injunc-
  tive relief. The Third Circuit vacated the District Court’s order insofar
2              PENNEAST PIPELINE CO. v. NEW JERSEY

                                  Syllabus

    as it awarded PennEast relief with respect to New Jersey’s property
    interests. The Third Circuit concluded that because §717f(h) did not
    clearly delegate to certificate holders the Federal Government’s ability
    to sue nonconsenting States, PennEast was not authorized to condemn
    New Jersey’s property.
Held: Section 717f(h) authorizes FERC certificate holders to condemn all
 necessary rights-of-way, whether owned by private parties or States.
 Pp. 6–23.
    (a) The United States raises a threshold challenge to the Third Cir-
 cuit’s jurisdiction below on the grounds that §717r(b) grants the court
 of appeals reviewing FERC’s certificate order (here, the D. C. Circuit)
 “exclusive” jurisdiction to “affirm, modify, or set aside such order.” The
 Court rejects this challenge. New Jersey does not seek to modify
 FERC’s order; it asserts a defense against the condemnation proceed-
 ings initiated by PennEast. The Third Circuit’s decision that §717f(h)
 does not grant natural gas companies the right to bring condemnation
 suits against States did not “modify” or “set aside” FERC’s order, which
 neither purports to grant PennEast the right to file a condemnation
 suit against States nor addresses whether §717f(h) grants that right.
 Contrary to the argument of the United States, New Jersey’s appeal is
 not a collateral attack on the FERC order. Pp. 6–7.
    (b) The Federal Government has exercised its eminent domain au-
 thority since the founding, connecting our country through turnpikes,
 bridges, and railroads—and more recently through pipelines, telecom-
 munications infrastructure, and electric transmission facilities. The
 Court has upheld these exercises of the federal eminent domain
 power—whether by the Government or a private corporation, whether
 through the upfront taking of property or a condemnation action, and
 whether against private property or state-owned land. Section 717f(h)
 falls within this established practice. Pp. 7–12.
       (1) Governments have long taken property for public use without
 the owner’s consent. The United States is no different. While the Con-
 stitution and Bill of Rights did not use the term “eminent domain,” the
 Takings Clause of the Fifth Amendment (“nor shall private property
 be taken for public use, without just compensation”) presupposed the
 existence of such a power. Initially, the Federal Government exercised
 its eminent domain authority in areas subject to exclusive federal ju-
 risdiction. The Court later confirmed that federal eminent domain ex-
 tended to property within a State. Kohl v. United States, 91 U. S. 367.
 The Court’s decision in Kohl—which upheld the power of the United
 States to condemn land in Ohio to construct a federal building—ob-
 served that eminent domain was a “means well known when the Con-
 stitution was adopted” and that “[t]he powers vested by the Constitu-
 tion in the general government demand for their exercise the
                   Cite as: 594 U. S. ____ (2021)                      3

                              Syllabus

acquisition of lands in all the States.” Id., at 371–372. Kohl involved
the condemnation of private land, but the Court subsequently made
clear that “[t]he fact that land is owned by a state is no barrier to its
condemnation by the United States.” Oklahoma ex rel. Phillips v. Guy
F. Atkinson Co., 313 U. S. 508, 534. Pp. 7–9.
      (2) For as long as the eminent domain power has been exercised
by the United States, it has also been delegated to private parties. The
Colonies, the States, and the Federal Government have commonly au-
thorized the private condemnation of land for public works. And in the
years following Kohl, the Court confirmed that private delegatees, like
the United States, can exercise the federal eminent domain power
within the States. In Luxton v. North River Bridge Co., 153 U. S. 525,
for example, the Court rejected a landowner’s claim that Congress
could not delegate its authority to condemn property necessary to con-
struct a bridge between New York and New Jersey. Congress had the
sovereign power to construct bridges for interstate commerce, and the
Court confirmed Congress could choose to do so through a corporation.
Id., at 530. These powers, the Court noted, could be exercised “with or
without a concurrent act of the State in which the lands lie.” Ibid.
Early cases also reflected the understanding that state property was
not immune from the exercise of delegated federal eminent domain
power. See Stockton v. Baltimore & N. Y. R. Co., 32 F. 9 (Bradley, Cir.
J.). The contrary position—that a federal delegatee could not condemn
a State’s land without the State’s consent—would give rise to the “di-
lemma of requiring the consent of the state” in virtually every infra-
structure project authorized by the Federal Government. Id., at 17.
The Court in Cherokee Nation v. Southern Kansas R. Co., 135 U. S.
641, echoed Stockton’s explanation of the superior eminent domain
power of the Federal Government when it rejected a challenge to a pri-
vate railroad company’s exercise of the federal eminent domain power
against land owned by the Cherokees. In reaching that result, the
Court acknowledged that “the national government, in the execution
of its rightful authority, could exercise the power of eminent domain in
the several States,” and the Court labeled as “strange” the notion that
the Federal Government “could not exercise the same power in a Ter-
ritory occupied by an Indian nation or tribe.” 135 U. S., at 656–657.
Pp. 9–11.
      (3) Section 717f(h) delegates to certificate holders the power to
condemn any necessary rights-of-way, including land in which a State
holds an interest. This delegation of the federal eminent domain au-
thority is consistent with the Nation’s history and this Court’s prece-
dents. FERC’s issuance to a company of a certificate of public conven-
ience and necessity to build a pipeline carries with it the power—if the
company cannot acquire the necessary rights-of-way by contract at an
4              PENNEAST PIPELINE CO. v. NEW JERSEY

                                  Syllabus

    agreed compensation—to “acquire the same by the exercise of the right
    of eminent domain.” §717f(h). This delegation is categorical; by its
    terms, §717f(h) delegates to certificate holders the power to condemn
    any necessary rights-of-way, including land in which a State holds an
    interest. Pp. 11–12.
       (c) Respondents contend that sovereign immunity bars condemna-
    tion actions against a nonconsenting State. Alternatively, respondents
    contend that §717f(h) does not speak with sufficient clarity to author-
    ize such actions. The Court rejects each argument, for reasons stated
    below. Pp. 13–22.
          (1) “States’ immunity from suit is a fundamental aspect of the sov-
    ereignty which the States enjoyed before the ratification of the Consti-
    tution.” Alden v. Maine, 527 U. S. 706, 713. A State may be sued only
    in limited circumstances, including where the State expressly consents
    or where Congress clearly abrogates the State’s immunity under the
    Fourteenth Amendment. A State may also be sued if it has implicitly
    agreed to suit in the “plan of the Convention,” which is shorthand for
    “the structure of the original Constitution itself.” Id., at 728. The
    Court has looked to the plan of the Convention to permit actions
    against nonconsenting States in the context of bankruptcy proceed-
    ings, suits by other States, and suits by the Federal Government. Pp.
    13–14.
          (2) Respondents do not dispute that the NGA empowers certificate
    holders to condemn private property, but they contend that the same
    certificate holders have no power to condemn state-owned property un-
    der §717f(h). It is argued that the NGA cannot authorize such con-
    demnation actions under the Court’s decision in Seminole Tribe of Fla.
    v. Florida, 517 U. S. 44, which generally prohibits Congress from using
    its Article I powers to abrogate state sovereign immunity. But con-
    gressional abrogation is not the only means of subjecting States to suit.
    The States implicitly consented to private condemnation suits when
    they ratified the Constitution, and respondents’ arguments to the con-
    trary cannot be squared with the Court’s precedents.
       Respondents do not dispute that the Federal Government enjoys a
    power of eminent domain superior to that of the States, or that the
    Federal Government can delegate that power to private parties. Re-
    spondents instead point to the absence of founding-era evidence of pri-
    vate condemnation suits against nonconsenting States to maintain
    that States did not consent to such suits when they entered the federal
    system. Respondents would divorce the federal eminent domain power
    from the power to bring condemnation actions—and then argue that
    the latter cannot be delegated to private parties with respect to state-
    owned lands. But the eminent domain power is inextricably inter-
                     Cite as: 594 U. S. ____ (2021)                      5

                                Syllabus

  twined with condemnation authority. Separating the two would di-
  minish the eminent domain power of the federal sovereign, which the
  State may not do. See Kohl, 91 U. S., at 374. Absent the power to
  condemn States’ property interests, the only constitutionally permis-
  sible way of exercising the federal eminent domain power would be to
  take property up front and require States to sue for compensation
  later. State sovereign immunity would not be served by favoring pri-
  vate or Government-supported invasions of state-owned lands over ju-
  dicial proceedings.
     The Court held in United States v. Texas, 143 U. S. 621, that it “does
  no violence to the inherent nature of sovereignty” for a State to be sued
  by “the government established for the common and equal benefit of
  the people of all the States.” Id., at 646. In so holding, the Court did
  not insist upon examples from the founding era of federal suits against
  States. Similar structural considerations support the conclusion that
  States consented to the federal eminent domain power, whether that
  power is exercised by the Government or its delegatees. The absence
  of a perfect historical analogue to the proceedings PennEast initiated
  below does not suggest otherwise. Pp. 14–21.
       (3) Finally, respondents argue that even if States agreed in the
  plan of the Convention to condemnation suits by Federal Government
  delegatees, the NGA does not authorize such suits with the clarity re-
  quired by the Court’s precedents. There is no requirement, however,
  that the Federal Government speak with “unmistakable clarity” when
  authorizing a private party to exercise its eminent domain power. Pp.
  21–22.
938 F. 3d 96, reversed and remanded.

  ROBERTS, C. J., delivered the opinion of the Court, in which BREYER,
ALITO, SOTOMAYOR, and KAVANAUGH, JJ., joined. GORSUCH, J., filed a
dissenting opinion, in which THOMAS, J., joined. BARRETT, J., filed a dis-
senting opinion, in which THOMAS, KAGAN, and GORSUCH, JJ., joined.
                        Cite as: 594 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 19–1039
                                    _________________


PENNEAST PIPELINE COMPANY, LLC, PETITIONER
            v. NEW JERSEY, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                                  [June 29, 2021]

   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   Eminent domain is the power of the government to take
property for public use without the consent of the owner. It
can be exercised either by public officials or by private par-
ties to whom the power has been delegated. And it can be
exercised either through the initiation of legal proceedings
or simply by taking possession up front, with compensation
to follow. Since the founding, the United States has used
its eminent domain authority to build a variety of infra-
structure projects. It has done so on its own and through
private delegatees, and it has relied on legal proceedings
and upfront takings. It has also used its power against both
private property and property owned by the States.
   This case involves one of the ways the federal eminent
domain power can be exercised: through legal proceedings
initiated by private delegatees against state-owned prop-
erty. Specifically, we are asked to decide whether the Fed-
eral Government can constitutionally confer on pipeline
companies the authority to condemn necessary rights-of-
way in which a State has an interest. We hold that it can.
2          PENNEAST PIPELINE CO. v. NEW JERSEY

                      Opinion of the Court

Although nonconsenting States are generally immune from
suit, they surrendered their immunity from the exercise of
the federal eminent domain power when they ratified the
Constitution. That power carries with it the ability to con-
demn property in court. Because the Natural Gas Act del-
egates the federal eminent domain power to private parties,
those parties can initiate condemnation proceedings, in-
cluding against state-owned property.
                               I
                               A
  Natural gas has been a part of the Nation’s energy supply
since at least the 1820s, when an “enterprising gunsmith”
named William Aaron Hart developed a natural gas well
near Fredonia, New York. D. Waples, The Natural Gas In-
dustry in Appalachia 12 (2d ed. 2012). Initially, difficulties
in transporting natural gas limited its distribution, as the
available pipeline technology did not allow producers to
reach the sprawling American markets. See Tarr, Trans-
forming an Energy System, in The Governance of Large
Technical Systems 26 (O. Coutard ed. 1999). Over the fol-
lowing century, however, that technology slowly improved.
In 1891, one of the first interstate pipelines—albeit a rudi-
mentary and inefficient one—was built to carry natural gas
from central Indiana to Chicago. And in the 1920s, devel-
opment began in earnest on the country’s pipeline infra-
structure. See id., at 27–28; J. Speight, Natural Gas 20–
21, 26 (2007).
  In 1938 Congress passed the Natural Gas Act, ch. 556, 52
Stat. 821, to regulate the transportation and sale of natural
gas in interstate commerce. Congress vested the Federal
Power Commission (now the Federal Energy Regulatory
Commission) with the authority to administer the NGA, in-
cluding by approving the construction and extension of in-
terstate pipelines. The NGA provides that in order to build
an interstate pipeline, a natural gas company must obtain
                  Cite as: 594 U. S. ____ (2021)             3

                      Opinion of the Court

from FERC a certificate reflecting that such construction
“is or will be required by the present or future public con-
venience and necessity.” 15 U. S. C. §717f(e). The NGA
also provides that, before issuing a certificate of public con-
venience and necessity, FERC “shall set the matter for
hearing and shall give such reasonable notice of the hearing
thereon to all interested persons.” §717f(c)(1)(B).
   As originally enacted, the NGA did not identify a mecha-
nism for certificate holders to secure property rights neces-
sary to build pipelines. Natural gas companies were in-
stead left to rely on state eminent domain procedures,
which were frequently made unavailable to them. In some
States, the eminent domain power could be exercised only
if the operation of a pipeline would benefit residents. See
S. Rep. No. 429, 80th Cong., 1st Sess., 2 (1947) (collecting
cases). In others, statutory and constitutional provisions
denied state eminent domain power to corporations from
other States. See id., at 2–3. The result was that certificate
holders often had only an illusory right to build.
   Congress acted to remedy this defect. In 1947, it
amended the NGA to authorize certificate holders to exer-
cise the federal eminent domain power. See ch. 333, 61
Stat. 459. Under 15 U. S. C. §717f(h):
    “When any holder of a certificate of public convenience
    and necessity cannot acquire by contract, or is unable
    to agree with the owner of property to the compensa-
    tion to be paid for, the necessary right-of-way to con-
    struct, operate, and maintain a pipe line or pipe lines
    for the transportation of natural gas . . . , it may ac-
    quire the same by the exercise of the right of eminent
    domain in the district court of the United States for the
    district in which such property may be located, or in the
    State courts.”
By enabling FERC to vest natural gas companies with the
4         PENNEAST PIPELINE CO. v. NEW JERSEY

                     Opinion of the Court

federal eminent domain power, the 1947 amendment en-
sured that certificates of public convenience and necessity
could be given effect.
                             B
   Petitioner PennEast Pipeline Co. is a joint venture owned
by several energy companies. In 2015, PennEast applied to
FERC for a certificate of public convenience and necessity
authorizing the construction of a 116-mile pipeline from Lu-
zerne County, Pennsylvania, to Mercer County, New Jer-
sey. FERC published notice of PennEast’s application in
the Federal Register, and subsequently received thousands
of comments in writing and at public hearings. FERC then
issued a draft environmental impact statement for the
project, which yielded thousands of additional comments.
PennEast made a number of route modifications in re-
sponse to the concerns commenters had raised.
   In January 2018, FERC granted PennEast a certificate of
public convenience and necessity. FERC later denied re-
hearing of this decision, and several parties, including re-
spondent New Jersey, petitioned for review in the D. C. Cir-
cuit. The D. C. Circuit has held those proceedings in
abeyance pending resolution of this case.
   Weeks after FERC granted its application, PennEast
filed various complaints in Federal District Court in New
Jersey. PennEast sought to exercise the federal eminent
domain power under §717f(h) to obtain rights-of-way along
the pipeline route approved by FERC, and to establish just
compensation for affected owners. PennEast also sought
preliminary and permanent injunctive relief allowing it
take immediate possession of each property in advance
of any award of just compensation. As relevant here,
PennEast sought to condemn two parcels in which New Jer-
sey asserts a possessory interest, and 40 parcels in which
the State claims nonpossessory interests, such as conserva-
tion easements. PennEast also sought to condemn parcels
                  Cite as: 594 U. S. ____ (2021)            5

                      Opinion of the Court

in which respondent New Jersey Conservation Foundation
holds an interest.
   New Jersey moved to dismiss PennEast’s complaints on
sovereign immunity grounds. The District Court denied the
motion, holding that New Jersey was not immune from
PennEast’s exercise of the Federal Government’s eminent
domain power. In re PennEast Pipeline Co., 2018 WL
6584893, *12 (D NJ, Dec. 14, 2018). Having denied New
Jersey’s motion to dismiss on immunity grounds, the Dis-
trict Court granted PennEast’s requests for a condemnation
order and preliminary injunctive relief. Id., at *21, *26.
   The Third Circuit vacated the District Court’s order inso-
far as it awarded PennEast relief with respect to New Jer-
sey’s property interests, and it remanded for dismissal of
any claims against the State. In re PennEast Pipeline Co.,
938 F. 3d 96, 113 (2019). Although the court acknowledged
that the Federal Government can condemn state-owned
property, it reasoned that this power is in fact the product
of two separate powers: the Federal Government’s eminent
domain power, on the one hand, and its ability to sue non-
consenting States, on the other. Id., at 104. While the Fed-
eral Government can delegate its eminent domain power to
private parties, the court found “reason to doubt” that it can
do the same with respect to its exemption from state sover-
eign immunity. Id., at 100. After expressing skepticism as
to whether the Federal Government could ever delegate
this exemption, see id., at 105–111, the court determined
that it did not need to “definitively resolve that question,”
because “nothing in the NGA indicates that Congress in-
tended to do so,” id., at 111. In reaching this determination,
the Third Circuit relied on this Court’s precedents holding
that Congress cannot abrogate state sovereign immunity in
the absence of an “ ‘unmistakably clear’ ” statement. Ibid.
(quoting Blatchford v. Native Village of Noatak, 501 U. S.
775, 786 (1991)). Concluding that §717f(h) did not clearly
delegate to certificate holders the Federal Government’s
6          PENNEAST PIPELINE CO. v. NEW JERSEY

                      Opinion of the Court

ability to sue nonconsenting States, the court held that
PennEast was not authorized to condemn New Jersey’s
property. 938 F. 3d, at 111–113.
  We granted certiorari to determine whether the NGA au-
thorizes certificate holders to condemn land in which a
State claims an interest. 592 U. S. ___ (2021).
                               II
  We begin by addressing a jurisdictional issue raised by
the United States. As just noted, the Third Circuit ruled in
New Jersey’s favor based on the State’s statutory argument
that the NGA did not delegate to certificate holders the
right to file condemnation actions against nonconsenting
States. The United States now argues that the Third Cir-
cuit lacked jurisdiction to decide that question under 15
U. S. C. §717r(b), which gives the court of appeals review-
ing FERC’s certificate order (here, the D. C. Circuit) “exclu-
sive” jurisdiction to “affirm, modify, or set aside such order.”
According to the United States, New Jersey’s statutory ar-
gument, if accepted, would modify FERC’s order because
FERC “expressly stated” in the order that PennEast “would
have authority to acquire the necessary land or property to
construct the approved facilities by exercising the right of
eminent domain.” Brief for United States as Amicus Curiae
15 (internal quotation marks omitted).
  PennEast and the respondents both argue that the
United States is wrong. We agree. New Jersey does not
seek to modify FERC’s order; it asserts a defense against
the condemnation proceedings initiated by PennEast. To
determine whether the District Court correctly rejected
New Jersey’s defense, the Third Circuit needed to decide
whether §717f(h) grants natural gas companies the right to
bring condemnation suits against States. Its conclusion
that §717f(h) does not authorize such suits did not “modify”
or “set aside” FERC’s order, which neither purports to grant
PennEast the right to file a condemnation suit against
                 Cite as: 594 U. S. ____ (2021)            7

                     Opinion of the Court

States nor addresses whether §717f(h) grants that right.
This case is thus unlike Tacoma v. Taxpayers of Tacoma,
357 U. S. 320 (1958), in which we held that the Federal
Power Act’s similarly worded exclusive-review provision
barred a State from arguing that a licensee could not exer-
cise the rights granted to it by the license itself. Contrary
to the United States’ argument, New Jersey’s appeal is not
a collateral attack on the FERC order.
                             III
   Turning to New Jersey’s sovereign immunity defense, we
begin by discussing the federal eminent domain power.
Since the founding, the Federal Government has exercised
its eminent domain authority through both its own officers
and private delegatees. And it has used that power to take
property interests held by both individuals and States. Sec-
tion 717f(h) is an unexceptional instance of this established
practice.
                               A
   Governments have long taken property for public use
without the owner’s consent. Although the term “eminent
domain” appears to have been coined by Grotius, see 2 De
Jure Belli ac Pacis 807 (1646 ed., F. Kelsey transl. 1925),
the history of the power may stretch back to biblical times,
see Bell, Private Takings, 76 U. Chi. L. Rev. 517, 524–525
(2009). In England and the early Colonies, a host of stat-
utes authorized the use of eminent domain for the construc-
tion of roads, bridges, and river improvements, among other
projects. See Stoebuck, A General Theory of Eminent Do-
main, 47 Wash. L. Rev. 553, 561–562 (1972). Those vested
with the power could either initiate legal proceedings to se-
cure the right to build, or they could take property up front
and force the owner to seek recovery for any loss of value.
See 1 Nichols on Eminent Domain §1.22[11–12] (3d ed.
2021); see also Knick v. Township of Scott, 588 U. S. ___,
8          PENNEAST PIPELINE CO. v. NEW JERSEY

                      Opinion of the Court

___ (2019) (slip op., at 3) (contrasting “direct condemnation”
with “inverse condemnation”).
   When the Constitution and Bill of Rights were ratified,
they did not include the words “eminent domain.” The Tak-
ings Clause of the Fifth Amendment (“nor shall private
property be taken for public use, without just compensa-
tion”) nevertheless recognized the existence of such a
power. Shortly after the founding, the Federal Government
began exercising its eminent domain authority in areas
subject to exclusive federal jurisdiction. See, e.g., Act of
Mar. 3, 1809, 2 Stat. 539 (authorizing construction of turn-
pike road in the District of Columbia); see also Custiss v.
Georgetown & Alexandria Turnpike Co., 6 Cranch 233
(1810) (suit by one of Martha Washington’s grandsons to
quash inquisition into value of land pursuant to Act).
   By the second half of the 19th century, however, this
Court confirmed that federal eminent domain extended to
property within state boundaries as well. In Kohl v. United
States, 91 U. S. 367 (1876), we held that the United States
could condemn land in Ohio to construct a federal building.
We reasoned that “[t]he powers vested by the Constitution
in the general government demand for their exercise the ac-
quisition of lands in all the States.” Id., at 371. And we
noted that “[t]he right of eminent domain was one of those
means well known when the Constitution was adopted, and
employed to obtain lands for public uses.” Id., at 372. The
federal eminent domain power, we said, “can neither be en-
larged nor diminished by a State. Nor can any State pre-
scribe the manner in which it must be exercised.” Id., at
374. And to avoid any doubt, we added that “[t]he consent
of a State can never be a condition precedent to [the] enjoy-
ment” of federal eminent domain. Ibid.
   While Kohl involved the condemnation of private land, we
have since explained that federal eminent domain applies
to state property interests as well. In Oklahoma ex rel.
Phillips v. Guy F. Atkinson Co., 313 U. S. 508 (1941), we
                  Cite as: 594 U. S. ____ (2021)            9

                      Opinion of the Court

upheld an Act of Congress authorizing construction of a
dam and a reservoir that would inundate thousands of
acres of state-owned land. There, we made explicit a point
that was implicit in Kohl’s reasoning: “The fact that land is
owned by a state is no barrier to its condemnation by the
United States.” 313 U. S., at 534.
                               B
   For as long as the eminent domain power has been exer-
cised by the United States, it has also been delegated to pri-
vate parties. It was commonplace before and after the
founding for the Colonies and then the States to authorize
the private condemnation of land for a variety of public
works. See Bell, 76 U. Chi. L. Rev., at 545; see generally,
e.g., Hart, The Maryland Mill Act, 1669–1766, 39 Am. J.
Legal Hist. 1 (1995). The Federal Government was no dif-
ferent. As early as 1809, Congress authorized private par-
ties to exercise the eminent domain power—including
through the initiation of direct condemnation proceed-
ings—within areas subject to federal jurisdiction. See su-
pra, at 8; see also Act of Mar. 2, 1831, 4 Stat. 477.
   In the years following Kohl, the Court confirmed that pri-
vate delegatees can exercise the federal eminent domain
power within the States as well. Our decision in Luxton v.
North River Bridge Co., 153 U. S. 525 (1894), is clear on this
point. Congress authorized a corporation to build a bridge
between New York and New Jersey, and to condemn prop-
erty as necessary along the way. Id., at 525–528 (statement
of the case); see Act of July 11, 1890, ch. 669, 26 Stat. 268.
Luxton—who owned land in Hoboken against which the
corporation had brought condemnation proceedings—ob-
jected on the ground that Congress had unconstitutionally
delegated its eminent domain power to the corporation. 153
U. S., at 527–528 (statement of the case). We rejected Lux-
ton’s challenge, explaining that Congress “may, at its dis-
10         PENNEAST PIPELINE CO. v. NEW JERSEY

                      Opinion of the Court

cretion, use its sovereign powers, directly or through a cor-
poration created for that object, to construct bridges for the
accommodation of interstate commerce.” Id., at 530. These
powers, we noted, could be exercised “with or without a con-
current act of the State in which the lands lie.” Ibid.
  State property was not immune from the exercise of del-
egated eminent domain power. In fact, this is not the first
time New Jersey has tried to thwart such a delegation. In
Stockton v. Baltimore & N. Y. R. Co., 32 F. 9 (CC NJ 1887),
Justice Bradley, riding circuit, considered a challenge by
New Jersey to an Act of Congress authorizing a New York
corporation to build a bridge on state-owned land. Id., at
9–11; see Act of June 16, 1886, ch. 417, 24 Stat. 78. The
Secretary of War had approved the plans for the bridge, as
required by the Act, and the corporation had begun prepar-
ing for construction. 32 F., at 11. New Jersey sought an
injunction, arguing among other things that an out-of-state
corporation could not operate within its borders, and that
the corporation could not take its land without its consent.
Id., at 13, 17. Justice Bradley dismissed these arguments,
reasoning that “if congress, in the execution of its powers,
chooses to employ the intervention of a proper corporation,
whether of the state, or out of the state, we see no reason
why it should not do so.” Id., at 14. Justice Bradley also
presciently noted that New Jersey’s position, if accepted,
would give rise to the “dilemma of requiring the consent of
the state in almost every case of an interstate line of com-
munication by railroad, for hardly a case can arise in which
some property belonging to a state will not be crossed.” Id.,
at 17.
  Just a few years after Stockton, Justice Bradley’s views
were adopted by the full Court. In Cherokee Nation v.
Southern Kansas R. Co., 135 U. S. 641 (1890), the Chero-
kees argued that a private railroad company could not ex-
ercise the federal eminent domain power pursuant to an Act
                  Cite as: 594 U. S. ____ (2021)           11

                      Opinion of the Court

of Congress. Id., at 655–656. The Act authorized the com-
pany to condemn land, including land owned by the Chero-
kees, through a set of procedures for determining just com-
pensation. See Act of July 4, 1884, ch. 179, 23 Stat. 73.
This Court concluded that the Cherokees’ challenge was
meritless. We quoted at length from Stockton’s discussion
of the Federal Government’s superior eminent domain
power within the States. See 135 U. S., at 656 (quoting 32
F., at 19). And although Stockton involved state-owned
land, whereas Cherokee Nation involved property owned by
an Indian Tribe, the Court said that “[i]t would be very
strange if the national government, in the execution of its
rightful authority, could exercise the power of eminent do-
main in the several States, and could not exercise the same
power in a Territory occupied by an Indian nation or tribe.”
135 U. S., at 656–657. It made no difference, moreover, that
the Cherokees’ property was condemned by a private dele-
gatee, as the delegatee was “none the less a fit instrumen-
tality to accomplish the public objects contemplated by the
act.” Id., at 657.
                              C
   The cases above paint a clear picture: Since its inception,
the Federal Government has wielded the power of eminent
domain, and it has delegated that power to private parties.
We have observed and approved of that practice. The emi-
nent domain power may be exercised—whether by the Gov-
ernment or its delegatees—within state boundaries, includ-
ing against state property. We have also stated, as a
general matter, that “the United States may take property
pursuant to its power of eminent domain in one of two ways:
it can enter into physical possession of property without au-
thority of a court order; or it can institute condemnation
proceedings under various Acts of Congress providing au-
thority for such takings.” United States v. Dow, 357 U. S.
12        PENNEAST PIPELINE CO. v. NEW JERSEY

                     Opinion of the Court

17, 21 (1958). The same is true for private delegatees. Lux-
ton, for example, arose out of a condemnation proceeding
initiated by a corporation, 153 U. S., at 525–528 (statement
of the case), whereas Stockton was a suit brought by the
State after preparations for construction had already be-
gun, 32 F., at 11.
   Section 717f(h) follows this path. As described above, a
natural gas company must obtain a certificate of public con-
venience and necessity from FERC in order to build a pipe-
line. Once the certificate is obtained, if the company “can-
not acquire by contract, or is unable to agree with the owner
of property to the compensation to be paid for, the necessary
right-of-way” to build the pipeline, then the company “may
acquire the same by the exercise of the right of eminent do-
main.” §717f(h). This delegation is categorical. No one dis-
putes that §717f(h) was passed specifically to solve the
problem of States impeding interstate pipeline develop-
ment by withholding access to their own eminent domain
procedures. See S. Rep. No. 429, at 2–4. And it was under-
stood both at the time the provision was enacted and over
the following decades that States’ property interests would
be subject to condemnation. See, e.g., Hearings on S. 734
et al. before the Subcommittee of the Senate Committee on
Interstate and Foreign Commerce, 80th Cong., 1st Sess.,
105 (1947) (opponents of the bill that would become §717f(h)
objecting on the ground that it would “permit[] the taking
of State-owned lands used for State purposes by a private
company”); Tenneco Atlantic Pipeline Co., 1 FERC ¶63,025,
p. 65,203 (1977) (“the eminent domain grant to persons
holding [certificates of public convenience and necessity]
applies equally to private and state lands”). By its terms,
§717f(h) delegates to certificate holders the power to con-
demn any necessary rights-of-way, including land in which
a State holds an interest.
                 Cite as: 594 U. S. ____ (2021)          13

                     Opinion of the Court

                             IV
  The respondents and the principal dissent do not dispute
that the NGA empowers certificate holders to condemn pri-
vate property. They argue instead that sovereign immunity
bars condemnation actions against nonconsenting States.
And even if such actions are constitutionally permissible,
the respondents (but not the dissent) contend that §717f(h)
does not speak with sufficient clarity to authorize them. We
address each of these arguments in turn.
                              A
  “States’ immunity from suit is a fundamental aspect of
the sovereignty which the States enjoyed before the ratifi-
cation of the Constitution.” Alden v. Maine, 527 U. S. 706,
713 (1999). When “the States entered the federal system,”
they did so “with their sovereignty intact.” Blatchford, 501
U. S., at 779. Although the Court initially held that States
could be subject to suit by citizens of other States, see
Chisholm v. Georgia, 2 Dall. 419 (1793), the ratification of
the Eleventh Amendment soon corrected this error. That
Amendment provides that “[t]he Judicial power of the
United States shall not be construed to extend to any suit
in law or equity, commenced or prosecuted against one of
the United States by Citizens of another State, or by Citi-
zens or Subjects of any Foreign State.” Our decision in
Hans v. Louisiana, 134 U. S. 1 (1890), clarified that States
retain their immunity from suit regardless of the citizen-
ship of the plaintiff. Since Hans, “we have understood the
Eleventh Amendment to stand not so much for what it says,
but for the presupposition of our constitutional structure
which it confirms.” Blatchford, 501 U. S., at 779.
  Under our precedents, a State may be subject to suit only
in limited circumstances. A State may of course consent to
suit, although such consent must be “unequivocally ex-
pressed.” Sossamon v. Texas, 563 U. S. 277, 284 (2011) (in-
14         PENNEAST PIPELINE CO. v. NEW JERSEY

                      Opinion of the Court

ternal quotation marks omitted). Congress may also abro-
gate state sovereign immunity under the Fourteenth
Amendment, Fitzpatrick v. Bitzer, 427 U. S. 445, 456
(1976), again assuming it does so with the requisite clarity,
Nevada Dept. of Human Resources v. Hibbs, 538 U. S. 721,
726 (2003). And a State may be sued if it has agreed to suit
in the “plan of the Convention,” which is shorthand for “the
structure of the original Constitution itself.” Alden, 527
U. S., at 728; see The Federalist No. 81, pp. 548–549 (J.
Cooke ed. 1961) (A. Hamilton). The “plan of the Conven-
tion” includes certain waivers of sovereign immunity to
which all States implicitly consented at the founding. See
Alden, 527 U. S., at 755–756. We have recognized such
waivers in the context of bankruptcy proceedings, Central
Va. Community College v. Katz, 546 U. S. 356, 379 (2006);
see Allen v. Cooper, 589 U. S. ___, ___ (2020) (slip op., at 8),
suits by other States, South Dakota v. North Carolina, 192
U. S. 286, 318 (1904), and suits by the Federal Government,
United States v. Texas, 143 U. S. 621, 646 (1892).
                             B
   The respondents and the dissent argue that private par-
ties cannot condemn state-owned property under §717f(h)
because there is no applicable exception to sovereign im-
munity. In the dissent’s view, PennEast’s suit is barred be-
cause §717f(h) is just another “exercise of Congress’ power
to regulate interstate commerce,” and “Congress cannot au-
thorize private suits against a nonconsenting State pursu-
ant to its Commerce Clause power.” Post, at 4 (opinion of
BARRETT, J.); see also Brief for Respondent NJCF 22–24.
The dissent also contends that States did not implicitly con-
sent to private condemnation suits when they ratified the
Constitution. See post, at 4–7; see also Brief for Respondent
NJCF 38–44; Brief for Respondent New Jersey et al. 13–22.
   Beginning with the argument that Congress cannot sub-
                  Cite as: 594 U. S. ____ (2021)            15

                      Opinion of the Court

ject States to suit pursuant to its commerce power, it is un-
doubtedly true under our precedents that—with the excep-
tion of the Bankruptcy Clause, see Katz, 546 U. S., at 379—
“Article I cannot justify haling a State into federal court,”
Allen, 589 U. S., at ___ (slip op., at 7). In Seminole Tribe of
Fla. v. Florida, 517 U. S. 44 (1996), we held that state sov-
ereign immunity “restricts the judicial power under Article
III, and Article I cannot be used to circumvent the constitu-
tional limitations placed upon federal jurisdiction.” Id., at
72–73. Seminole Tribe concluded that States’ inherent im-
munity from suit would be “eviscerated” if Congress were
allowed to abrogate States’ immunity pursuant to its Arti-
cle I powers. Id., at 64.
   But congressional abrogation is not the only means of
subjecting States to suit. As noted above, States can also
be sued if they have consented to suit in the plan of the Con-
vention. And where the States “agreed in the plan of the
Convention not to assert any sovereign immunity defense,”
“no congressional abrogation [is] needed.” Allen, 589 U. S.,
at ___ (slip op., at 8).
   As the cases discussed in Part III show, the States con-
sented in the plan of the Convention to the exercise of fed-
eral eminent domain power, including in condemnation pro-
ceedings brought by private delegatees. The plan of the
Convention reflects the “fundamental postulates implicit in
the constitutional design.” Alden, 527 U. S., at 729. And
we have said regarding the exercise of federal eminent do-
main within the States that one “postulate of the Constitu-
tion [is] that the government of the United States is in-
vested with full and complete power to execute and carry
out its purposes.” Cherokee Nation, 135 U. S., at 656 (quot-
ing Stockton, 32 F., at 19).
   Put another way, when the States entered the federal
system, they renounced their right to the “highest dominion
in the lands comprised within their limits.” 135 U. S., at
16        PENNEAST PIPELINE CO. v. NEW JERSEY

                     Opinion of the Court

656 (quoting 32 F., at 19). The plan of the Convention con-
templated that States’ eminent domain power would yield
to that of the Federal Government “so far as is necessary to
the enjoyment of the powers conferred upon it by the Con-
stitution.” Kohl, 91 U. S., at 372. As we explained in Cher-
okee Nation (again quoting Justice Bradley in Stockton),
“[i]f it is necessary that the United States government
should have an eminent domain still higher than that of the
State, in order that it may fully carry out the objects and
purposes of the Constitution, then it has it.” 135 U. S., at
656 (quoting 32 F., at 19). The Court left no doubt about
the importance of the proposition: “This is not a matter of
words, but of things.” 135 U. S., at 656 (quoting 32 F., at
19). And as we have emphasized in cases involving delega-
tions of the federal eminent domain power, Congress “may,
at its discretion, use its sovereign powers, directly or
through a corporation created for that object.” Luxton, 153
U. S., at 530. PennEast’s condemnation action to give effect
to the federal eminent domain power falls comfortably
within the class of suits to which States consented under
the plan of the Convention.
   The respondents and the dissent do not dispute that the
Federal Government enjoys a power of eminent domain su-
perior to that of the States. Nor do they dispute that the
Federal Government can delegate that power to private
parties. They instead assert that the only “question is
whether Congress can authorize a private party to bring a
condemnation suit against a State.” Post, at 5; see Brief for
Respondent NCJF 40; Brief for Respondent New Jersey
et al. 15. And they argue that because there is no founding-
era evidence of such suits, States did not consent to them
when they entered the federal system. See post, at 5–7;
Brief for Respondent NCJF 39–42; Brief for Respondent
New Jersey et al. 13–16.
   The flaw in this reasoning is that it attempts to divorce
                     Cite as: 594 U. S. ____ (2021)                  17

                         Opinion of the Court

the eminent domain power from the power to bring condem-
nation actions—and then argue that the latter, so carved
out, cannot be delegated to private parties with respect to
state-owned lands. But the eminent domain power is inex-
tricably intertwined with the ability to condemn. We have
even at times equated the eminent domain power with the
power to bring condemnation proceedings. See Agins v.
City of Tiburon, 447 U. S. 255, 258, n. 2 (1980), abrogated
on other grounds by Lingle v. Chevron U. S. A. Inc., 544
U. S. 528, 532 (2005). Separating the eminent domain
power from the power to condemn—when exercised by a
delegatee of the Federal Government—would violate the
basic principle that a State may not diminish the eminent
domain authority of the federal sovereign. See Kohl, 91
U. S., at 374 (“If the United States have the power, it must
be complete in itself. It can neither be enlarged nor dimin-
ished by a State.”).
   If private parties authorized by the Federal Government
were unable to condemn States’ property interests, then
that would leave delegatees with only one constitutionally
permissible way of exercising the federal eminent domain
power: Take property now and require States to sue for
compensation later.* It is difficult to see how such an ar-
rangement would vindicate the principles underlying state
sovereign immunity. Whether the purpose of that doctrine
is to “shield[ ] state treasuries” or “accord the States the re-
spect owed them as joint sovereigns,” Federal Maritime
Comm’n v. South Carolina Ports Authority, 535 U. S. 743,
——————
  *In addition, all agree that Congress could authorize FERC itself to
condemn the exact same property interests, pursuant to the exact same
certificate of public convenience and necessity, and then transfer those
interests to PennEast following a legal proceeding in which the Govern-
ment would presumably act in concert with PennEast. See post, at 7
(opinion of BARRETT, J.); Brief for Petitioner 40; Brief for Respondent
New Jersey et al. 43–46. This further highlights the counterintuitive
nature of the constitutional scheme envisioned by the respondents and
the dissent.
18         PENNEAST PIPELINE CO. v. NEW JERSEY

                      Opinion of the Court

765 (2002) (internal quotation marks omitted), it would
hardly be served by favoring private or Government-
supported invasions of state-owned lands over judicial pro-
ceedings.
   Perhaps sensing the incongruity of such a result, New
Jersey has taken the extreme stance that there is no consti-
tutional mechanism for Federal Government delegatees to
exercise the eminent domain power against the States. See
Tr. of Oral Arg. 86. This position is untenable. “[J]ust as
permission to harvest the wheat on one’s land implies per-
mission to enter on the land for that purpose,” A. Scalia &
B. Garner, Reading Law 192 (2012), so too does authoriza-
tion to take property interests imply a means through
which those interests can be peaceably transferred. An em-
inent domain power that is incapable of being exercised
amounts to no eminent domain power at all. And that is
contrary to the plan of the Convention for the reasons dis-
cussed in Kohl, Stockton, Cherokee Nation, and Luxton.
   The dissent, for its part, declines to say whether Congress
could authorize a certificate holder to take possession of
state property through upfront entry. See post, at 7–8, and
n. 3. The dissent gestures at other judicial and administra-
tive procedures that delegatees might be able to use to take
state property. See post, at 8, n. 3. But such procedures
would almost certainly meet the same fate as traditional
condemnation actions under the dissent’s analysis. See
Federal Maritime Comm’n v. South Carolina Ports Author-
ity, 535 U. S. 743, 760–761 (2002).
   Furthermore, the respondents and the dissent prove too
much by emphasizing the historical absence of private con-
demnation suits against state-owned lands. As a prelimi-
nary matter, they appear to cast doubt on the provenance
of the Federal Government’s ability to exercise its eminent
domain power within the States. See post, at 6; Brief for
Respondent NCJF 40–42; Brief for Respondent New Jersey
et al. 16–18. But we resolved in Kohl and its progeny that
                  Cite as: 594 U. S. ____ (2021)           19

                      Opinion of the Court

the Federal Government has such an ability—including
against state-owned property—and that the exercise of the
federal eminent domain power was a means that was
“known and appropriate” at the time of the founding. 91
U. S., at 372. We made very clear that this conclusion was
unaffected by the fact that the federal eminent domain
power had “not heretofore been exercised adversely” within
the States, because “the non-user of a power does not dis-
prove its existence.” Id., at 373.
   The respondents and the dissent recognize, moreover,
that States consented in the plan of the Convention to suits
by the Federal Government, even though that proposition
was not established until 1892 in United States v. Texas.
See post, at 6–7; Brief for Respondent NCJF 37; Brief for
Respondent New Jersey et al. 20–21; see also Principality
of Monaco v. Mississippi, 292 U. S. 313, 329 (1934); Blatch-
ford, 501 U. S., at 781–782. The Court in Texas—which was
decided even more recently than Kohl, Stockton, and Cher-
okee Nation—did not insist upon examples from the found-
ing era of federal suits against States. The Court instead
reasoned as a structural matter that such suits were au-
thorized because it “does no violence to the inherent nature
of sovereignty” for a State to be sued by “the government
established for the common and equal benefit of the people
of all the States.” 143 U. S., at 646. The structural consid-
erations discussed above likewise show that States con-
sented to the federal eminent domain power, whether that
power is exercised by the Government or its delegatees.
And that is true even in the absence of a perfect historical
analogue to the proceedings PennEast initiated below.
   The dissent argues that the Court in Texas relied not only
on “constitutional structure,” but also on “textual cues.”
Post, at 6. But the only relevant constitutional text in Texas
was a grant of federal jurisdiction, and that cannot explain
States’ implicit consent in the plan of the Convention to
20         PENNEAST PIPELINE CO. v. NEW JERSEY

                      Opinion of the Court

suits by the Federal Government. If it could, then the ex-
tension of the judicial power to controversies “between a
State and Citizens of another State,” Art. III, §2, cl. 1,
would suggest that Chisholm v. Georgia correctly held that
nonconsenting States could be subject to private suit. And
the existence of federal jurisdiction over controversies “be-
tween a State . . . and foreign States,” Art. III, §2, cl. 1,
would suggest that States consented in the plan of the Con-
vention to suit by other nations, notwithstanding our hold-
ing to the contrary in Principality of Monaco v. Mississippi.
A grant of judicial power does not imply an abrogation of
sovereign immunity. Texas rested on “the consent of the
State” in the constitutional plan, as does our decision today.
143 U. S., at 646.
  As a final point, the other dissent offers a different the-
ory—that even if the States consented in the plan of the
Convention to the proceedings below, the Eleventh Amend-
ment nonetheless divests federal courts of subject-matter
jurisdiction over a suit filed against a State by a diverse
plaintiff. See post, at 3–4 (opinion of GORSUCH, J.). But
under our precedents that no party asks us to reconsider
here, we have understood the Eleventh Amendment to con-
fer “a personal privilege which [a State] may waive at pleas-
ure.” Clark v. Barnard, 108 U. S. 436, 447 (1883); see, e.g.,
Lapides v. Board of Regents of Univ. System of Ga., 535
U. S. 613, 618–619 (2002); Gunter v. Atlantic Coast Line R.
Co., 200 U. S. 273, 284 (1906). When “a State waives its
immunity and consents to suit in federal court, the Elev-
enth Amendment does not bar the action.” Atascadero State
Hospital v. Scanlon, 473 U. S. 234, 238 (1985). Such con-
sent may, as here, be “ ‘inherent in the constitutional plan.’ ”
McKesson Corp. v. Division of Alcoholic Beverages and To-
bacco, Fla. Dept. of Business Regulation, 496 U. S. 18, 30
(1990) (quoting Principality of Monaco, 292 U. S., at 329);
see, e.g., Katz, 546 U. S., at 377–378.
                 Cite as: 594 U. S. ____ (2021)           21

                     Opinion of the Court

                               C
   We conclude by addressing the respondents’ argument
(which the dissent does not join) that even if States agreed
in the plan of the Convention to condemnation suits by Fed-
eral Government delegatees, the NGA does not authorize
such suits with the requisite clarity. The Third Circuit
adopted this position below, concluding that §717f(h) did
not use the “unmistakably clear” language necessary to del-
egate the Federal Government’s ability to sue nonconsent-
ing States. 938 F. 3d, at 111 (quoting Blatchford, 501 U. S.,
at 786); 938 F. 3d, at 111 (“If Congress had intended to del-
egate the federal government’s exemption from sovereign
immunity, it would certainly have spoken much more
clearly.”). The respondents renew their contention before
this Court. See Brief for Respondent NCJF 24–31; Brief for
Respondent New Jersey et al. 31–39. They note that we
have required “unequivocal textual evidence” when deter-
mining whether a State has expressly consented to suit, or
when evaluating whether Congress has validly abrogated
state sovereign immunity under the Fourteenth Amend-
ment. Id., at 32 (citing Sossamon, 563 U. S., at 291; Hibbs,
538 U. S., at 726). And they argue that this requirement
should apply with equal force in the context of private con-
demnation actions against nonconsenting States.
   The respondents are certainly correct that a clear state-
ment is required to subject States to suit in the waiver and
abrogation contexts. But they have again misconstrued the
issue in this case as whether the United States can delegate
its ability to sue States. The issue is instead whether the
United States can delegate its eminent domain power to
private parties. Regardless whether the Federal Govern-
ment must speak with unmistakable clarity when delegat-
ing its freestanding exemption from state sovereign im-
munity (assuming such a delegation is even permissible,
see Blatchford, 501 U. S., at 785), there is no similar re-
22        PENNEAST PIPELINE CO. v. NEW JERSEY

                     Opinion of the Court

quirement when the Federal Government authorizes a pri-
vate party to exercise its eminent domain power. The re-
spondents do not dispute that the federal eminent domain
power can be delegated, or that §717f(h) speaks with suffi-
cient clarity to delegate the power to condemn privately
owned land. They argue only that §717f(h) fails to delegate
the power to condemn States’ property interests. But the
federal eminent domain power is “complete in itself,” Kohl,
91 U. S., at 374, and the States consented to the exercise of
that power—in its entirety—in the plan of the Convention.
The States thus have no immunity left to waive or abrogate
when it comes to condemnation suits by the Federal Gov-
ernment and its delegatees.
                               V
   When the Framers met in Philadelphia in the summer of
1787, they sought to create a cohesive national sovereign in
response to the failings of the Articles of Confederation.
Over the course of the Nation’s history, the Federal Govern-
ment and its delegatees have exercised the eminent domain
power to give effect to that vision, connecting our country
through turnpikes, bridges, and railroads—and more re-
cently pipelines, telecommunications infrastructure, and
electric transmission facilities. And we have repeatedly up-
held these exercises of the federal eminent domain power—
whether by the Government or a private corporation,
whether through an upfront taking or a direct condemna-
tion proceeding, and whether against private property or
state-owned land.
   The NGA fits well within this tradition. From humble
beginnings in central Indiana, the Nation’s interstate pipe-
line system has grown to span hundreds of thousands of
miles. This development was made possible by the enact-
ment of §717f(h) in 1947. By its terms, §717f(h) authorizes
FERC certificate holders to condemn all necessary rights-
of-way, whether owned by private parties or States. Such
                 Cite as: 594 U. S. ____ (2021)           23

                     Opinion of the Court

condemnation actions do not offend state sovereignty, be-
cause the States consented at the founding to the exercise
of the federal eminent domain power, whether by public of-
ficials or private delegatees. Because the Third Circuit
reached a contrary conclusion, we reverse the judgment be-
low and remand the case for further proceedings consistent
with this opinion.
                                            It is so ordered.
                      Cite as: 594 U. S. ____ (2021)                     1

                         GORSUCH, J., dissenting

SUPREME COURT OF THE UNITED STATES
                               _________________

                              No. 19–1039
                               _________________


 PENNEAST PIPELINE COMPANY, LLC, PETITIONER
             v. NEW JERSEY, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                             [June 29, 2021]

   JUSTICE GORSUCH, with whom JUSTICE THOMAS joins,
dissenting.
   I join JUSTICE BARRETT’s dissenting opinion in full, which
ably explains why this case implicates New Jersey’s struc-
tural immunity and how New Jersey never waived that im-
munity in the summer months of 1787. I write only to ad-
dress one recurring source of confusion in this area and
which the Court does not address. In the same breath, the
district court said an Eleventh Amendment objection “is a
challenge to a district court’s subject matter jurisdiction”
and yet “it does not implicate federal subject matter juris-
diction.” App. to Pet. for Cert. 64–65. Both statements can-
not be true. This Court, it seems, has contributed to the
confusion. It has “sometimes referred to the States’ immun-
ity from suit as ‘Eleventh Amendment immunity.’ ” Alden
v. Maine, 527 U. S. 706, 713 (1999); see also, e.g., ante, at
20. Though it might be a “convenient shorthand,” the
phrase is “a misnomer.” Alden, 527 U. S., at 713. States
have two distinct federal-law immunities from suit.1

——————
  1 States may also have state-law immunity from suit in a state forum.

That immunity derives from a State’s “sole control” of “its own courts.”
Alden, 527 U. S., at 740, 749. A State is free to develop its own justicia-
bility rules governing state tribunals. See Missouri v. Lewis, 101 U. S.
22, 30 (1880); ASARCO Inc. v. Kadish, 490 U. S. 605, 617 (1989). That
2           PENNEAST PIPELINE CO. v. NEW JERSEY

                       GORSUCH, J., dissenting

   The first—“structural immunity”—derives from the
structure of the Constitution. See Franchise Tax Bd. of Cal.
v. Hyatt, 587 U. S. ___, ___ (2019) (slip op., at 16). Because
structural immunity is a constitutional entitlement of a
sovereign State, it applies in both federal tribunals, Semi-
nole Tribe of Fla. v. Florida, 517 U. S. 44, 51–52 (1996), and
in state tribunals, Alden, 527 U. S., at 712. And it applies
regardless of whether the plaintiff is a citizen of the same
State, Allen v. Cooper, 589 U. S. ___, ___ (2020) (slip op., at
2), a citizen of a different State, or a non-citizen—like a for-
eign nation, Principality of Monaco v. Mississippi, 292 U. S.
313, 330 (1934), or an Indian tribe, Blatchford v. Native Vil-
lage of Noatak, 501 U. S. 775, 781 (1991). Structural im-
munity sounds in personal jurisdiction, so the sovereign can
waive that immunity by “consent” if it wishes. Hyatt, 587
U. S., at ___–___ (slip op., at 6–7); see Wisconsin Dept. of
Corrections v. Schacht, 524 U. S. 381, 394 (1998) (Kennedy,
J., concurring).
   The second—what is properly termed “Eleventh Amend-
ment immunity”—derives from the text of the Eleventh
Amendment. In light of its swift adoption in response to
Chisholm v. Georgia, 2 Dall. 419 (1793), this Court has read
the Eleventh Amendment as pointing to the structural
principle just discussed. See Allen, 589 U. S., at ___ (slip
op., at 4). But the Eleventh Amendment can do two things
at once. See Federal Maritime Comm’n v. South Carolina
Ports Authority, 535 U. S. 743, 753 (2002). In addition to
pointing us back to the States’ structural immunity, it also
provides an ironclad rule for a particular category of diver-
sity suits:
     “The Judicial power of the United States shall not be
——————
is why this Court has found that state-law immunity provides an ade-
quate and independent state ground for affirming a state-court judg-
ment. E.g., Georgia R. & Banking Co. v. Musgrove, 335 U. S. 900 (1949)
(per curiam); Palmer v. Ohio, 248 U. S. 32, 34 (1918). Because PennEast
sued in federal court, state-law immunity is not implicated here.
                  Cite as: 594 U. S. ____ (2021)            3

                     GORSUCH, J., dissenting

    construed to extend to any suit in law or equity, com-
    menced or prosecuted against one of the United States
    by Citizens of another State, or by Citizens or Subjects
    of any Foreign State.” U. S. Const., Amdt. 11.
This text “means what it says. It eliminates federal judicial
power over one set of cases: suits filed against states, in
law or equity, by diverse plaintiffs.” Baude & Sachs, The
Misunderstood Eleventh Amendment, 169 U. Pa. L. Rev.
609, 612 (2021).
   The Eleventh Amendment sometimes does less than
structural immunity: It applies only in federal court (“the
Judicial power of the United States”). And it applies only to
diversity suits (“by Citizens of another State”). But some-
times the Amendment does more: It imposes an Article III
subject-matter jurisdiction barrier (“The judicial Power . . .
shall not be construed to extend”), not a mere privilege of
personal jurisdiction. And it admits of no waivers, abroga-
tions, or exceptions (“to any suit in law or equity”).
   This case appears to present “the rare scenario” that
comes within the Eleventh Amendment’s text. Brief for Re-
spondent State of New Jersey 12. Because PennEast sued
New Jersey in federal court, this suit implicates “the Judi-
cial power of the United States.” See 28 U. S. C. §§132, 451.
This condemnation suit, by any stretch, is “a[ ] suit in law
or equity.” See Kohl v. United States, 91 U. S. 367, 376
(1876) (“a proceeding to take land” and “determin[e] the
compensation to be made” is “a suit at common law”); Boom
Co. v. Patterson, 98 U. S. 403, 406–407 (1879) (same). Pen-
nEast “commenced” this suit “against” New Jersey. It
named the State in its complaint as a defendant as required
by the Civil Rules. Fed. Rule Civ. Proc. 71.1(c)(1). And it
asked the court for an injunction permitting it to take “im-
mediate possession” of New Jersey’s soil. Hagood v. South-
ern, 117 U. S. 52, 67–68 (1886) (“The State is not only the
real party to the controversy, but the real party against
4            PENNEAST PIPELINE CO. v. NEW JERSEY

                        GORSUCH, J., dissenting

which relief is sought by the suit.”). Because the parties
agree that PennEast is a citizen of Delaware, this suit is
brought “by [a] Citizen[ ] of another State.” See Tr. of Oral
Arg. 25–27; see also State Farm Fire & Casualty Co. v. Ta-
shire, 386 U. S. 523, 531 (1967).
   If that’s all true, then a federal court “shall not” entertain
this suit. The Eleventh Amendment’s text, no less than the
Constitution’s structure, may bar it. This Court, under-
standably, does not address that issue today2 because the
parties have not addressed it themselves and “there is no
mandatory ‘sequencing of jurisdictional issues.’ ” Sinochem
Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U. S. 422, 431
(2007). The lower courts, however, have an obligation to
consider this issue on remand before proceeding to the mer-
its. See Steel Co. v. Citizens for Better Environment, 523
U. S. 83, 94–95, 101 (1998).




——————
   2 What the Court does say, in a drive-by rumination on the waivability

of “the Eleventh Amendment,” pertains to structural immunity. Ante, at
20. All of the cases it cites fall outside of the Eleventh Amendment’s
text. The Court’s language, then, conflating structural immunity and
Eleventh Amendment immunity furnishes just the latest example of the
“misnomer” this Court already put to bed in Alden. Supra, at 1.
                  Cite as: 594 U. S. ____ (2021)            1

                     BARRETT, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 19–1039
                          _________________


PENNEAST PIPELINE COMPANY, LLC, PETITIONER
            v. NEW JERSEY, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                         [June 29, 2021]

  JUSTICE BARRETT, with whom JUSTICE THOMAS, JUSTICE
KAGAN, and JUSTICE GORSUCH join, dissenting.
  A straightforward application of our precedent resolves
this case. Congress passed the Natural Gas Act in reliance
on its power to regulate interstate commerce, and we have
repeatedly held that the Commerce Clause does not permit
Congress to strip the States of their sovereign immunity.
Recognizing that barrier, the Court insists that eminent do-
main is a special case. New Jersey has no sovereign im-
munity to assert, it says, because the States surrendered to
private condemnation suits in the plan of the Convention.
This argument has no textual, structural, or historical sup-
port. Because there is no reason to treat private condem-
nation suits differently from any other cause of action cre-
ated pursuant to the Commerce Clause, I respectfully
dissent.
                               I
   As a “general rule,” Congress cannot circumvent state
sovereign immunity’s limitations on the judicial power
through its Article I powers. Allen v. Cooper, 589 U. S. ___,
___ (2020) (slip op., at 7). Thus, even in areas where Article
I grants it “complete lawmaking authority,” Congress lacks
a tool that it could otherwise use to implement its power:
2           PENNEAST PIPELINE CO. v. NEW JERSEY

                       BARRETT, J., dissenting

“authorization of suits by private parties against uncon-
senting States.” Seminole Tribe of Fla. v. Florida, 517 U. S.
44, 72 (1996). Consistent with this principle, we have re-
jected arguments that the Indian Commerce Clause, the In-
terstate Commerce Clause, or the Intellectual Property
Clause allows Congress to abrogate a State’s immunity
from suit. Ibid.; Allen, 589 U. S., at ___–___ (slip op., at 6–
7).
   We have recognized but one exception to this general
limit on Congress’ Article I powers: the Bankruptcy Clause.
Id., at ___ (slip op., at 7). Based on the “principally in rem”
nature of bankruptcy jurisdiction and the “ ‘unique history’ ”
of that clause, we reasoned that States “already ‘agreed in
the plan of the Convention not to assert any sovereign im-
munity defense’ in bankruptcy proceedings.” Id., at ___–___
(slip op., at 7–8) (quoting Central Va. Community College v.
Katz, 546 U. S. 356, 377 (2006)). Other than this “good-for-
one-clause-only holding,” we have not held that Article I
trumps state sovereign immunity. Allen, 589 U. S., at ___
(slip op., at 9).1
   State surrender of immunity to private suits is therefore
rare in our constitutional system. Nonetheless, the Court
insists that private condemnation suits are one of the rare
exceptions.
                            II
                            A
  According to the Court, the States surrendered their im-
munity to private condemnation suits in the “plan of the
Convention.” Ante, at 15. Making this showing is no easy
task. We will not conclude that States relinquished their
sovereign immunity absent “compelling evidence that the
——————
  1 Apart from Article I, we have recognized that Congress can subject

nonconsenting States to private suits pursuant to its power to enforce
the Fourteenth Amendment. Fitzpatrick v. Bitzer, 427 U. S. 445, 456
(1976).
                     Cite as: 594 U. S. ____ (2021)                    3

                        BARRETT, J., dissenting

Founders thought such a surrender inherent in the consti-
tutional compact.” Blatchford v. Native Village of Noatak,
501 U. S. 775, 781 (1991).
   The Court accepts PennEast’s argument that there is
such compelling evidence here. The reasoning goes like
this: States “surrendered any immunity from the federal
government’s eminent-domain power in the plan of the con-
vention”; when they did so, “they were consenting to that
power as it was then ‘known’ ”; and “[a]t the Founding, em-
inent domain was universally known as a power that could
be delegated to private parties.” Brief for Petitioner 23, 33.
So, the argument concludes, the States “were consenting to
a power that the federal government could exercise either
itself or through delegations to private parties.” Id., at 34.
The States “simply do not have any immunity to invoke in
this context.” Id., at 23.
   These premises warrant clarification. First, the Consti-
tution enumerates no stand-alone “eminent-domain
power.”2 The Court recognizes—as does our precedent—
that the Federal Government may exercise the right of em-
inent domain only “so far as is necessary to the enjoyment
of the powers conferred upon it by the Constitution.” Kohl
v. United States, 91 U. S. 367, 372 (1876); see McCulloch v.
Maryland, 4 Wheat. 316, 421 (1819). Any taking of prop-
erty provided for by Congress is thus an exercise of another
constitutional power—in the case of the Natural Gas Act,
the Commerce Clause—augmented by the Necessary and
Proper Clause. So when Congress allows a private party to
take property in service of a federally authorized project, it
is choosing a means by which to carry an enumerated power
into effect.
   Second, the assertion that the States “surrendered any
——————
  2 The Takings Clause of the Fifth Amendment is a limitation on Gov-

ernment power, not a grant of it. It provides: “[N]or shall private prop-
erty be taken for public use, without just compensation.” It thus pre-
sumes that the power exists by virtue of other constitutional provisions.
4          PENNEAST PIPELINE CO. v. NEW JERSEY

                     BARRETT, J., dissenting

immunity from the federal government’s eminent-domain
power in the plan of the convention” implies that eminent
domain occupies a unique place in the constitutional struc-
ture. Brief for Petitioner 23; accord, ante, at 14–16 (opinion
of the Court). But as just explained, a taking is a garden-
variety exercise of an enumerated power like the Commerce
Clause. The Federal Government can exercise that power
to take state land. Oklahoma ex rel. Phillips v. Guy F. At-
kinson Co., 313 U. S. 508, 534 (1941). And it can take that
land via a condemnation action against a nonconsenting
State not because eminent domain is special, but for the
same reason it can sue a nonconsenting State in any other
proceeding: “States have no sovereign immunity as against
the Federal Government.” West Virginia v. United States,
479 U. S. 305, 311 (1987) (citing United States v. Texas, 143
U. S. 621, 646 (1892)). The special structural principles the
Court conjures are illusory.
   So while the Court casts the inquiry as one about the
scope of the States’ consent to the Federal Government’s
“eminent-domain power,” that is the wrong way to think
about the problem. Here is the right way: Title 15 U. S. C.
§717f(h) is an exercise of Congress’ power to regulate inter-
state commerce. Congress cannot authorize private suits
against a nonconsenting State pursuant to its Commerce
Clause power. Seminole Tribe, 517 U. S., at 72–73. Nor
does the Commerce Clause itself abrogate state sovereign
immunity. Cf. Allen, 589 U. S., at ___–___ (slip op., at 8–9).
Therefore, Congress cannot enable a private party like Penn-
East to institute a condemnation action against a noncon-
senting State like New Jersey.
                            B
  The Court’s proposed escape route from this analysis—
that the States relinquished their immunity from private
condemnation suits in the plan of the Convention—is a
dead end. There is no “Eminent Domain Clause” on which
                  Cite as: 594 U. S. ____ (2021)            5

                     BARRETT, J., dissenting

the Court can rely. Cf. Katz, 546 U. S., at 372–373 (holding
that “those who crafted the Bankruptcy Clause” understood
it to “operat[e] free and clear of the State’s claim of sover-
eign immunity”); Fitzpatrick v. Bitzer, 427 U. S. 445, 456
(1976) (holding that state sovereign immunity is neces-
sarily limited by the enforcement provision of the Four-
teenth Amendment); South Dakota v. North Carolina, 192
U. S. 286, 314–318 (1904) (holding that Article 3, §2, gives
the Supreme Court jurisdiction over a suit brought by one
State against another); Texas, 143 U. S., at 642–646 (hold-
ing that Article 3, §2, gives the Supreme Court jurisdiction
over a suit brought by the United States against a State).
Nor, as discussed, does the constitutional structure single
out eminent domain for special treatment. And while the
Court claims the support of history, the evidence it cites is
beside the point.
   The Court relies exclusively on the fact that Congress and
the States, like the Colonies before them, have consistently
authorized private parties to exercise the right of eminent
domain to obtain property for mills, roads, and other public
improvements. See ante, at 9–11. As the Court notes, Con-
gress did so in the early days of the Republic only within
“areas subject to exclusive federal jurisdiction,” though we
later held that Congress could take property within state
boundaries as well. Ante, at 8–9. This history is long and
undisputed, and the Court presents it as conclusive evi-
dence on PennEast’s side of the ledger.
   But the question before us is not whether Congress can
authorize a private party to exercise the right of eminent
domain against another private party, which is the propo-
sition this history supports. Nor is it whether Congress can
authorize a private entity to take state property through
means other than a condemnation suit. The question is
whether Congress can authorize a private party to bring a
condemnation suit against a State. And on that score, the
Court comes up dry.
6          PENNEAST PIPELINE CO. v. NEW JERSEY

                     BARRETT, J., dissenting

   The Court cannot muster even a single decision involving
a private condemnation suit against a State, let alone any
decision holding that the States lack immunity from such
suits. It relies exclusively on suits brought by States, suits
brought by the United States, suits brought by private par-
ties against other private parties, and suits brought by In-
dian tribes against private parties—none of which impli-
cate state sovereign immunity. See Kohl, 91 U. S. 367 (suit
by United States); Guy F. Atkinson Co., 313 U. S. 508 (suit
by Oklahoma); Luxton v. North River Bridge Co., 153 U. S.
525 (1894) (suit by private company to condemn private
land); Stockton v. Baltimore & N. Y. R. Co., 32 F. 9 (CC NJ
1887) (suit by New Jersey); Cherokee Nation v. Southern
Kansas R. Co., 135 U. S. 641 (1890) (suit by Cherokee Na-
tion against private company).
   Moreover, no one disputes that for 75 years after the
founding, it was unsettled whether the Federal Govern-
ment could even exercise eminent domain over private land
within a State. See Baude, Rethinking the Federal Emi-
nent Domain Power, 122 Yale L. J. 1738, 1741, 1761–1777
(2013). It was then 77 years more before we held that “[t]he
fact that land is owned by a state is no barrier to its con-
demnation by the United States.” Guy F. Atkinson Co., 313
U. S., at 534. Given the length of time that these questions
lingered, it strains credulity to say that history unequivo-
cally establishes that States surrendered their immunity to
private condemnation suits in the plan of the Convention.
   The Court downplays “the historical absence of private
condemnation suits against state-owned lands,” noting that
we did not rely on historical examples when we held that
States consented in the plan of the Convention to suits by
the Federal Government. Ante, at 18–19 (citing Texas, 143
U. S. 621). But in that decision, the supremacy of the Fed-
eral Government in our constitutional structure, along with
textual cues, were sufficient to resolve the question. Id., at
644–646. Here, there is no basis for drawing an analogous
                  Cite as: 594 U. S. ____ (2021)            7

                     BARRETT, J., dissenting

structural inference, much less any remotely relevant text.
Supra, at 3–4. History is the only place left to look for evi-
dence that States consented to private condemnation suits
in the plan of the Convention. See, e.g., Katz, 546 U. S., at
362–363. None exists—which means that the Court falls
far short of mustering the “compelling evidence” necessary
to show that a surrender of immunity to private condemna-
tion suits was “inherent in the constitutional compact.”
Blatchford, 501 U. S., at 781.
                               C
   The Court rejects this conclusion on the ground that state
immunity from private condemnation suits would render
the federal eminent domain power incomplete. Ante, at 16–
18 (stating that the power must be “ ‘complete in itself ’ ”).
The Court is wrong.
   To begin with, sovereign immunity would not permit
States to obstruct construction of a federally approved pipe-
line. No one disputes that in our constitutional structure,
the Federal Government is supreme within its realm.
Art. VI, cl. 2. At the same time—and this is the proposition
that the Court resists—the Constitution limits the means
by which the Federal Government can impose its will on the
States. Thus, while the Tenth Amendment imposes no bar
on the federal taking of state land, Guy F. Atkinson Co., 313
U. S., at 534, the Eleventh Amendment imposes a bar on
Congress’ ability to accomplish that taking through a pri-
vate condemnation suit like this one. That does not leave
the Federal Government without options. In fact, there is
an obvious option that the Court barely acknowledges: The
United States can take state land itself. See ibid.
   A direct taking, however, is not enough for the Court,
which—continuing to cast eminent domain as a stand-alone
power—claims that allowing a State to assert an immunity
defense in a private condemnation suit would “diminish the
eminent domain authority of the federal sovereign.” Ante,
8            PENNEAST PIPELINE CO. v. NEW JERSEY

                         BARRETT, J., dissenting

at 17. If private parties cannot sue nonconsenting States,
the Court says, delegatees would have no practical means
of taking state property.3 And that is inconsistent with the
Constitution, the Court tells us, because “[a]n eminent do-
main power that is incapable of being exercised amounts to
no eminent domain power at all.” Ante, at 18. The flaw in
this logic is glaring: The eminent domain power belongs to
the United States, not to PennEast, and the United States
is free to take New Jersey’s property through a condemna-
tion suit or some other mechanism.
   State sovereign immunity indisputably makes it harder
for Congress to accomplish its goals, as we have recognized
many times before. For example, Congress cannot abrogate
state sovereign immunity to pursue the “proper Article I
concerns” of “provid[ing] a uniform remedy for patent in-
fringement and [placing] States on the same footing as pri-
vate parties under that regime.” Florida Prepaid Postsec-
ondary Ed. Expense Bd. v. College Savings Bank, 527 U. S.
627, 647–648 (1999). Nor can it authorize private suits
against States to “ ‘secur[e]’ a copyright holder’s ‘exclusive
Right[s]’ as against a Stat[e],” Allen, 589 U. S., at ___ (slip
op., at 6) (quoting U. S. Const., Art. I, §8, cl. 8), or to ensure
that States negotiate in good faith with Indian tribes, Sem-
inole Tribe, 517 U. S., at 47, 72. The same is true here: Sov-
ereign immunity limits how Congress can obtain state prop-
erty for pipelines. This inhibition of Congress is not,
——————
   3 The Court claims that allowing States to assert sovereign immunity

“would leave delegatees with only one constitutionally permissible way
of exercising the federal eminent domain power: Take property now and
require States to sue for compensation later.” Ante, at 17. But there are
myriad mechanisms for obtaining land through eminent domain, and
this case gives us no occasion to consider which, if any, are available to
delegatees. See, e.g., 6A J. Sackman, Nichols on Eminent Domain
§27.02[2] (3d ed. 2019) (“[I]n 1931, there were approximately 269 differ-
ent methods of judicial procedure in different classes of condemnation
cases, and there were 56 methods of non-judicial or administrative pro-
cedure in condemnation cases”).
                  Cite as: 594 U. S. ____ (2021)            9

                     BARRETT, J., dissenting

however, a reason to set sovereign immunity aside. It is
instead a deliberately chosen feature of the constitutional
design.
                             III
   While the Court cloaks its analysis in the “plan of the
Convention,” it seems to be animated by pragmatic con-
cerns. Congress judged private condemnation suits to be
the most efficient way to construct natural gas pipelines,
and to this point, States have cooperated. Ante, at 3–4. But
now that New Jersey has chosen to object, it threatens to
“thwart” federal policy. Ante, at 10. If the Court sided with
New Jersey and Congress did not amend §717f(h), New Jer-
sey (not to mention other States) could hold up construction
of the pipeline indefinitely. And even if §717f(h) were
amended, a new statutory procedure might be less efficient
than permitting PennEast to sue New Jersey directly.
Holding New Jersey immune from suit thus would reward
its intransigence.
   Our precedents provide a ready response: The defense of
sovereign immunity always has the potential of making it
easier for States to get away with bad behavior—like copy-
right infringement, Allen, 589 U. S., at ___–___ (slip op., at
2–4), patent infringement, Florida Prepaid, 527 U. S., at
630–634, and even reneging on debts, Chisholm v. Georgia,
2 Dall. 419, 430 (1793). Indeed, concern about States using
sovereign immunity to thwart federal policy is precisely
why many Justices of this Court have dissented from our
sovereign immunity jurisprudence. See, e.g., Seminole
Tribe, 517 U. S., at 77 (Stevens, J., dissenting) (objecting
that the majority’s holding “prevents Congress from provid-
ing a federal forum for a broad range of actions against
States, from those sounding in copyright and patent law, to
those concerning bankruptcy, environmental law, and the
regulation of our vast national economy”). The availability
of the defense does not depend on whether a court approves
10         PENNEAST PIPELINE CO. v. NEW JERSEY

                     BARRETT, J., dissenting

of the State’s conduct.
   The Court also brushes past New Jersey’s interests by
failing to acknowledge that §717f(h) actions implicate state
sovereignty. PennEast has haled a State into court to de-
fend itself in an adversary proceeding about a forced sale of
property. See 6A J. Sackman, Nichols on Eminent Domain
§27.01[1][b] (3d ed. 2019) (“A condemnation is an adversary
proceeding that the federal government initiates against
the owners to take their property”). As required by Federal
Rule of Civil Procedure 71.1(c), PennEast named New Jer-
sey in this suit. Even if the State could, as PennEast con-
tends, refuse to appear and still retain its right to compen-
sation, it is difficult to see how the initiation of a judicial
proceeding that seeks to wrest title to state property from
the State does not subject the State to coercive legal pro-
cess. Cf. United States v. Alabama, 313 U. S. 274, 282
(1941).
   Moreover, obtaining title is not necessarily a cut-and-dry
matter. New Jersey points out that there is sometimes lit-
igation—as there was here—about whether the property
sought falls within the FERC certificate. Brief for State Re-
spondents 24–25. Compensation, too, can be a matter of
dispute. The State and the plaintiff are unlikely to see eye
to eye on what the property is worth, and there is often a
battle of the experts about the property’s value. See 4 Sack-
man, Nichols on Eminent Domain §13.01[1][b][i] (“Estab-
lishing the value of real estate requires a valuation ex-
pert”); ibid. (“ ‘Valuation of property is not an exact process
and courts are often greeted with conflicting appraisal tes-
timony’ ”). If PennEast gets title at a bargain, New Jersey
will suffer a loss even if no money leaves its treasury.
                             IV
  It would be very odd for the government’s right to take
property for public use to exist only if private parties can
exercise it. That, however, is the Court’s position. And by
                 Cite as: 594 U. S. ____ (2021)          11

                    BARRETT, J., dissenting

adopting it, the Court is able to make a §717f(h) action
sound like something other than what it is: a private suit
against a State that Congress has authorized pursuant to
its commerce power. This Court has long held that States
did not surrender their sovereign immunity to suits author-
ized pursuant to Congress’ power to regulate interstate
commerce, and no historical evidence suggests a different
result obtains for condemnation suits brought by private
parties against nonconsenting States. Because state sover-
eign immunity bars these suits, I respectfully dissent.